Citation Nr: 1132089	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran presented testimony at a June 2007 RO formal hearing and a March 2009 video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings have been associated with the Veteran's claims file.

By way of background, the Veteran's claims of service connection for a neck disorder and entitlement to a TDIU were remanded by the Board for further evidentiary development in October 2009.  As a result, service connection for a neck disorder has been granted; thus, the benefit sought with regard to that claim has been granted, and that issue is therefore no longer before the Board.  However, as entitlement to a TDIU remains denied, that issue has been returned to the Board for further appellate review.

In addition to the foregoing, the record reflects that a claim for service connection for ischemic heart disease should be considered.  This is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that the directives of the Remand issued in 2009 were not completed in their entirety; accordingly, the Veteran's claim must be returned to the RO/AMC for completion of this development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  Specifically, the Board requested that a VA opinion be obtained to address whether the Veteran's service-connected disabilities, either separately or in the aggregate, render the Veteran unemployable.  However, the VA examination and medical opinion provided to the Veteran only addressed whether the Veteran's service-connected PTSD renders him unemployable, with no opinion offered as to the affect of the Veteran's service-connected epidermal inclusion cysts, or his recently service-connected neck disability, on the Veteran's employability.  

The Board further notes that during the course of this appeal, the Veteran was granted service connection for his lung cancer, based on VA regulations establishing presumptive service connection for respiratory cancers based on presumed herbicide exposure during Vietnam service.  While a rating decision reflecting this award is not currently associated with the Veteran's claims file (and should be obtained and included in the Veteran's claims file on remand), an October 2010 rating decision reflects that the Veteran was granted service connection for this disease effective November 7, 2008, with a 100 percent disability rating assigned.  As the Veteran's TDIU claim was received in October 2005 and the Veteran's 100 percent lung cancer rating is not necessarily permanent, the issue of TDIU is still in appellate status, both prior to November 2008 and thereafter.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (providing for an assignment of a 100 percent disability rating for malignant neoplasms of any specified part of the respiratory system, with such rating continuing beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure until six months after discontinuance of such treatment, at which time the appropriate disability rating shall be determined by mandatory VA examination).  

Furthermore, in a recently submitted statement, the Veteran reported that he has received VA treatment for his cervical spine disorder (the severity of which is relevant to his TDIU claim) from 2005 to the present.  As the Veteran's VA treatment records through October 2009 are of record, his VA treatment records created since October 2009 should also be obtained and associated with his claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the rating decision reflecting the Veteran's award of service connection for right upper lobe adenocarcinoma of the lung, resected, together with any additional supporting evidence as may have been the basis for the decision, and associate all this with the Veteran's claims file.

2.  The RO/AMC should obtain the Veteran's VA treatment records from October 2009 to the present.

3.  The Veteran should be afforded an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. 

The claims folder should be made available to and reviewed by the examiner.  After conducting an examination of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD, epidermal inclusion cysts, a neck disability, and lung cancer), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The rationale for all opinions expressed should be provided.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


